Citation Nr: 9909584	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for left upper 
extremity disabilities.

2.  Entitlement to service connection for neck and back 
disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Houston Regional Office (RO) rating decisions which denied 
service connection for arthritis and neurological 
disabilities involving the left upper extremity (including 
the fingers, hand, arm, and shoulder) and spine, and declined 
to reopen the claim of service connection for a left elbow 
disability.

In November 1996, the matter of whether new and material 
evidence has been submitted in support of service connection 
for a left elbow disability was remanded to the RO for 
additional development of the evidence.  A review of the 
record reveals that service connection for a left upper 
extremity disability was denied by the Board in March 1957.  
Although the veteran's July 1998 claim of service connection 
for arthritis and paresthesia involving the entire left upper 
extremity was denied by October 1998 RO rating decision on a 
de novo basis without mentioning whether new and material 
evidence had been submitted to reopen the claim, the Board 
must make its own determination as to whether new and 
material evidence has been submitted to reopen the claim, see 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), and this issue is therefore properly framed 
as listed on the title page above.

The Board notes that, while the RO in its October 1998 rating 
decision framed the veteran's claims as service connection 
for arthritis of the left arm, shoulder, neck, and the spine, 
and service connection for paresthesia of the left arm, hand, 
and fingers, the aforementioned March 1957 Board denial of 
service connection for left upper extremity pathology 
(including orthopedic and neurological impairment) included 
the entire left upper extremity (it did not, however, include 
evaluation of a claim for disabilities involving the neck and 
the spine).  Thus, the veteran's current claim of service 
connection for arthritis of the left arm and shoulder and 
paresthesia of the left arm, hand, and fingers must be 
reviewed on a finality basis.


FINDINGS OF FACT

1.  Service connection for left arm disabilities was denied 
by March 1957 Board decision.

2.  Evidence submitted in support of the veteran's 
application to reopen the claim of service connection for 
left upper extremity disabilities since the March 1957 Board 
decision is new, relevant and probative of the issue at hand.  

3.  Neck or back symptomatology or disabilities were not 
evident in service or for many years thereafter; competent 
(medical) evidence does not show that the veteran's current 
degenerative changes or neurological impairment involving the 
spine are linked to active service or developed as a result 
of any in-service injury.


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1957 Board decision 
denying service connection for left arm disabilities is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(1998).

2.  The veteran has not presented a well-grounded claim of 
service connection for neck and back disabilities.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence claim:

Service connection for left arm disabilities (including all 
pathology involving the entire left upper extremity) was 
denied by March 1957 Board decision based on a finding that 
the evidence then of record did not show the presence of 
chronic left upper extremity disability of service origin.  A 
Board decision is final, is not subject to revision on the 
same factual basis, and may only be reopened upon submission 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. §§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

Evidence is new and material if it was not previously 
submitted to agency decision makers and bears directly and 
substantially upon the specific matter under consideration; 
it is neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently held that the U.S. Court of Appeals 
for Veterans Claims (the U.S. Court of Veterans Appeal prior 
to March 1, 1999, hereinafter the Court) erred in adopting 
the test articulated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Colvin, the Court adopted the following rule relative to 
evidence which would justify reopening of a claim on the 
basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of Hodge, the Board will analyze the evidence submitted in 
the instant case according to the standard articulated in 
38 C.F.R. § 3.156(a).

Evidence considered by the Board in March 1957 consisted of 
the veteran's service medical records showing notations of 
arthritis left arm and left shoulder "NSA" and a history of 
paresthesia of the left ulnar nerve distribution "past 
year" with "X-rays negative no injury" on service 
separation medical examination in December 1954.  Clinical 
evaluation of the upper extremities on that occasion was 
normal.  A January 1956 interpretation of an August 1954 X-
ray study of the veteran's left arm revealed no bony 
abnormalities.

January 1955 statements from two of the veteran's fellow 
service colleagues reveal that the veteran experienced pain 
and swelling in his left arm when he was stationed in Korea 
in October 1953, requiring medical treatment at that time, 
and that he continued to experience pain and swelling after 
his return to the U.S. in September 1954.

On VA medical examination in November 1955, a 2-year history 
of pain in the left arm and elbow, not caused by an injury, 
was indicated.  It was noted that X-ray studies of the left 
arm in service and at the time of that examination were 
negative; contemporaneous examination did not reveal 
deformity, swelling, crepitus, or impairment in the left 
elbow range of motion, and no orthopedic diagnosis was 
indicated by the examiner.

VA treatment records in August 1956 reveal that medical 
examination of the veteran's extremities revealed a very 
small lipoma (a benign tumor usually composed of fat cells) 
on the medial side of his left forearm.  The remainder of the 
examination was described as unremarkable.  He underwent 
excision of the left lipoma under local anesthesia in August 
1956.  

Evidence submitted since the  March 1957 Board decision 
consists of an April 1959 medical examination report from the 
Army Reserve showing, in pertinent part, a report of swollen 
and painful joints (referring to left elbow swelling in Korea 
in 1953 and weakness in cold weather); on examination, the 
left arm at the elbow was mildly weak on flexion and 
extension.

On VA orthopedic examination in May 1997, the veteran 
indicated that he injured his left elbow in service in Korea, 
underwent a surgery at a VA hospital in Temple, Texas after 
service separation (the records of treatment were described 
as lost), and continued to experience pain in the left elbow 
and numbness and tingling sensation in the fingers of his 
left hand.  On examination, a post-surgical scar was noted at 
the left elbow, the range of motion of the elbow was reduced, 
and positive Tinel sign was noted over the ulnar nerve; X-ray 
study of the elbow revealed mild degenerative arthritis, and 
an X-study of the left shoulder was normal.  The examiner's 
clinical impression was that the veteran had degenerative 
arthritis in the left elbow and probably had a surgery for 
ulnar nerve entrapment; the examiner believed that "this is 
related to his veteran's military service."

An undated letter from the veteran's spouse, received by the 
RO in November 1997, indicates that she remembers him having 
been hospitalized for 30 or 40 days in the Fall of 1957, at 
which time he underwent left elbow surgery.  

VA outpatient treatment records from October 1990 to October 
1998 reveal intermittent treatment associated with pain, 
weakness, numbness, and impaired range of motion involving 
the entire left upper extremity.  An April 1996 X-ray study 
of the left shoulder revealed some mild hypertrophic 
degenerative osteoarthritic changes, but bony structures and 
soft tissue were intact and unremarkable.  

Based on the foregoing, the Board finds that the evidence 
submitted since the March 1957 Board decision is new, 
relevant, and probative of the issue at hand, and the claim 
of service connection for left upper extremity disabilities 
is therefore reopened.  In particular, the VA clinical 
records reveal post-service treatment associated with 
symptoms involving the left shoulder, arm, and hand.  Most 
importantly, based on history reported by the veteran and 
contemporaneous examination, the VA examiner opined in May 
1997, that "this" (referring to left elbow disability) was 
related to active service.  Accordingly, the newly submitted 
evidence is overall new, material, and probative of the issue 
at hand, and must be considered in order to fairly decide the 
merits of his claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Service connection for neck and back disabilities:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be allowed on a presumptive basis for certain disabilities, 
including arthritis, if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question which must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records, as identified above, 
do not reveal any report or clinical findings indicative of 
any symptomatology, injury, or trauma involving the spine, 
nor were any pertinent findings recorded on service 
separation medical examination in December 1954, or on 
periodic Army Reserve medical examination in April 1959.

As discussed above, the veteran filed a claim for VA 
compensation in the 1950s, suggesting that certain 
contemporaneous symptomatology and disabilities existed since 
active service, but no reference or contention with regard to 
any symptomatology or disability of the spine was made in 
conjunction with his application or for many years 
thereafter.

VA outpatient treatment records from October 1990 to October 
1998, as identified above, reveal that pain in the neck was 
initially reported by the veteran in May 1991.  Thereafter, 
he received intermittent treatment associated with radiating 
and non-radiating pain in the entire spine; degenerative 
joint disease of the cervical spine appears to have been 
diagnosed, initially, in January 1993.  X-ray study of the 
cervical spine in February 1995 revealed some disc space 
narrowing at C6-7.  In May 1995, cervical radiculopathy and 
degenerative joint disease were diagnosed.  A magnetic 
resonance imaging study of the cervical spine in August 1995 
revealed degenerative disc disease and spinal stenosis at C3-
4 secondary to protruding disc.  X-ray study of the lumbar 
spine in April 1996 revealed significant diffused hypertrophy 
degenerative osteoarthritic changes, but bony structures and 
disc spaces looked preserved and intact.  

Based on the foregoing, the Board finds that the claim of 
service connection for neck and back disabilities is not well 
grounded.  As discussed above, no report or clinical findings 
indicative of any symptomatology or disability involving the 
spine were noted during active service, service in the Army 
Reserve, or for many years after active service separation.  
The first post-service medical evidence showing any pertinent 
symptomatology or diagnoses of chronic disabilities is dated 
more 20 years after service, and it does not suggest that 
degenerative changes or neurological impairments involving 
the spine may be etiologically related to service or any 
injuries or trauma in service.  The Board stresses that the 
veteran has never indicated or suggested during his medical 
treatment since 1990 that the pertinent disabilities were 
related to any event or injury in service.  

The Board is mindful of the veteran's own general contentions 
that his current disabilities involving the spine are 
etiologically related to his active service period.  However, 
he is a lay person and as such is not competent to make a 
medical diagnosis or provide the etiological link between in-
service symptoms and any current spinal disabilities.  See 
Grivois, 6 Vet. App. at 140, citing Espiritu, 2 Vet. App. at 
494.  Although he is competent to testify with regard to 
symptoms such as pain he has experienced it over the years, 
see Cartright v. Derwinski, 2 Vet.App. 24 (1991), competent 
(medical) evidence is required for the showing of a nexus 
between active service and current chronic disabilities.  See 
Libertine, 9 Vet. App. at 522.

The Board notes that application of 38 U.S.C.A. § 1154(b) 
(West 1991) to the veteran's claim does not make his claim 
well grounded because, as noted above, medical evidence of 
nexus between a current disability and service is required.  
In Libertine, it was held that certain disabilities are 
susceptible to observation by lay persons, thus warranting 
the grant of service connection under 38 U.S.C.A. § 1154(b) 
based on lay statements alone, but in other instances, 
medical evidence of nexus to service is still required.  Id. 
at 524.  In this case, the Board finds that the veteran is 
not competent, as a lay person, to establish the required 
nexus between active service and the onset of arthritis or 
other chronic disabilities involving the spine many years 
thereafter.  Moreover, as the record is bereft of evidence of 
any arthritis or other spine disabilities during the years 
immediately after his discharge from service in 1954, and not 
until the 1990s is it shown that he sought treatment for the 
pertinent conditions (never indicating that he experienced 
the pertinent symptomatology since active service); thus, 
there is no valid basis for a conclusion that any current 
disability is linked to service due to a lack of post-service 
continuity of symptomatology under 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997); Mense v. Derwinski, 
1 Vet.App. 354 (1991).  

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence or availability 
of any medical evidence that has not already been obtained 
that would well ground his claim.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).


ORDER

New and material evidence having been presented in support of 
the claim of service connection for left upper extremity 
disabilities, the claim is reopened.

Service connection for neck and back disabilities is denied.


REMAND

As discussed above, pathology involving the left upper 
extremity was noted (historically) at the time of the 
veteran's separation from service in 1954, but no 
contemporaneous clinical findings were evident during the 
initial years after service separation (thus resulting in a 
prior denial of his service connection claim in 1957).  
However, VA treatment records since 1990 clearly show 
intermittent treatment associated with orthopedic and 
neurological impairments involving the veteran's left upper 
extremity and, most importantly, a link between current 
disabilities involving the left upper extremity and active 
service was drawn by a VA examiner in May 1997.  However, the 
examiner's May 1997 opinion appears to have been reached 
solely based in reliance on the history as reported by the 
veteran; thus, further clarification is needed.  The Board 
believes that thorough VA orthopedic and neurological 
examination would be useful to determine the origin and 
etiology of any current disabilities involving the entire 
left upper extremity.  See Suttmann v. Brown, 5 Vet. 
App. 127, 137 (1993).  

In view of the foregoing, the claim of service connection for 
disabilities of the left upper extremity is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any disability 
involving the left upper extremity since 
active service.  After necessary 
authorizations are obtained from the 
veteran, copies of all relevant VA or 
private reports of medical treatment 
(not already of record) should be 
obtained by the RO and incorporated into 
the claims folder.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the nature and etiology of 
any disabilities involving the entire 
left upper extremity which may now be 
present.  The claims folder must be made 
available to the examiners for review in 
conjunction with their examinations; the 
examination report should reflect the 
examiners' review of pertinent evidence 
in the claims folder.  All indicated 
testing, including X-ray studies, should 
be accomplished.  The examiners should 
be asked to provide an opinion as to 
whether it is as likely as not that any 
left upper extremity disabilities found 
are causally related to service (to the 
extent possible, the examiners should be 
asked to comment on whether in-service 
pathology may be distinguished from 
post-service pathology, and if so, the 
examiners should discuss such 
distinction).  If any of the foregoing 
cannot be determined, the examiners 
should so state for the record.  

3.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on 
examinations, remedial action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board, if in order.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


